Case 1:21-mj-02699-AOR Document 6 Entered on FLSD Docket 04/12/2021 Page 1 of 1


                      UM TED STATES D ISTRICT COUR T
                      SOUM RN DISTRICT OF FLORIDA
                             M IAV DIV ISION

                     Case N o.21-2699-M J-0 T47 0 -R EW 5




 UM TED STA TE S O F A W R ICA ,
          Plaintiff,


 V.



 M V IAN E PETIT PX LPS,
              Defendantts).
                         /



       T H IS C A U SE cam e before the Court and pursuant to proceedings it is

 thereupon,PU R SU AN T TO Tlv A RRE ST O F Tlv A BO V E N A W D

 D EFEN D AN T,TI'IIS CA SE IS IV REBY U N SEA LED .

 D ON E A e    O R D ER E D atM iam i,Florida.



 D ated:4/9/2021




                                  47 v .
                                A licia M .O tazo-R eye
                                U M T ED STA T ES M A G ISTR A TE JU D G E
